Citation Nr: 0017106	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  98-01 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a head injury.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to 
February 1993.  Her appeal comes before the Board of 
Veterans' Appeals (Board) from an August 1997 rating decision 
of the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  The RO denied the veteran's claims of entitlement to 
service connection for a low back disorder and residuals of a 
head injury in January 1994.  The veteran submitted a 
statement in November 1994 which may be construed as a timely 
notice of disagreement with the denial of service connection 
for a low back disorder; she did not appeal the denial of her 
claim for service connection for the residuals of a head 
injury.

2.  The medical evidence submitted since January 1994 
regarding residuals of a head injury is neither cumulative 
nor redundant, but by itself and in connection with evidence 
previously assembled is not so significant that it must be 
considered to decide fairly the merits of the claim.

3.  There is no competent medical evidence of a current low 
back disability.



CONCLUSIONS OF LAW

1.  The RO's January 1994 decision to deny the claim of 
entitlement to service connection residuals of a head injury 
is final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 20.200 (1999).

2.  The veteran has not submitted new and material evidence 
sufficient to reopen her claim of entitlement to service 
connection for residuals of a head injury; thus, the 
requirements to reopen the claim have not been met.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The claim of entitlement to service connection for a low 
back disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Residuals of a head injury

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  In general, service connection will be established 
if the evidence supports the claim or is in relative 
equipoise; only if a fair preponderance of the evidence is 
against the claim will the claim be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran asserts that new and material evidence has been 
submitted to reopen her claim of entitlement to service 
connection for residuals of a head injury.  The RO denied the 
veteran's initial claim in January 1994 on the basis that she 
did not report to her VA examination and the evidence at that 
time was insufficient to grant her claim.  The RO noted that 
available service medical records did not document any 
diagnosis or treatment for a head injury.  By letter dated in 
February 1994, the RO notified the veteran of the denial and 
of her appellate rights.  Because she did not initiate an 
appeal on the claim of service connection for residuals of a 
head injury, the January 1994 decision is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 20.200 (1999).  
Although the veteran submitted a letter in November 1994 that 
may be construed as a Notice of Disagreement (NOD) with 
regard to her other claim on appeal, she never indicated that 
she disagreed with the claim of entitlement to residuals of a 
head injury in the letter.  Thus, this letter does not 
constitute an NOD for this claim under VA regulations.  See 
38 C.F.R. § 20.201 (1999).

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(c), absent submission of new and material evidence, 
the claim may not thereafter be reopened or readjudicated by 
the VA.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and 
material evidence means evidence not previously submitted to 
agency adjudicators that bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a).

Reviewing a final decision based on new and material evidence 
is potentially a three-step process.  See Elkins v. West, 12 
Vet. App. 209, 214-9 (1999).  First, the Board must determine 
whether the evidence submitted since the prior decision is 
new and material, which will be discussed below.  If "the 
Board finds that no such evidence has been offered, that is 
where the analysis must end."  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  Second, if new and material evidence has 
been presented, the claim is reopened and must be considered 
based upon all the evidence of record, to determine whether 
it is well grounded.  See Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995).  Finally, if the claim is well grounded, and if 
VA's duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled, the Board may evaluate the merits of the claim.  
See Winters v. West, 12 Vet. App. 203, 206-7 (1999).

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and also requires a 
three-step analysis.  The first step requires determining 
whether the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  Evidence is probative when 
it "tend[s] to prove, or actually prov[es] an issue."  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997), citing Black's Law 
Dictionary 1203 (6th ed. 1990).  Second, the evidence must be 
shown to be actually "new," that is, not of record when the 
last final decision denying the claim was made.  See Struck 
v. Brown, 9 Vet. App. 145, 151 (1996).  The third and final 
question is whether the evidence "is so significant that it 
must be considered in order to fairly decide the merits of 
the claim." Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir., 
1998), citing 38 C.F.R. § 3.156(a).  This need not mean that 
the evidence warrants a revision of the prior determination, 
but is intended to ensure the Board has all potentially 
relevant evidence before it.  See Hodge, 155 F.3d at 1363, 
citing "Adjudication; Pensions, Compensation, Dependency: New 
and Material Evidence; Standard Definition," 55 Fed. Reg. 
19088, 19089 (1990).  New evidence will be presumed credible 
at this point solely for the purpose of determining whether a 
claim should be reopened.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  If all three tests are satisfied, the 
claim must be reopened.

A VA examination report of September 1998 and a number of 
corresponding addenda have been added to the record since the 
January 1994 rating decision.  The VA examiner in September 
1998 attached addenda to the report in November 1998, 
December 1998, and February 1999.  The veteran was also 
examined in July 1997 and the corresponding examination 
report is now contained in the claims file.  The veteran 
submitted a statement in November 1994 that does not address 
the claim of entitlement to service connection for residuals 
of a head injury.  She also submitted service medical records 
from the Family Practice Clinic Nuremberg, a marriage 
certificate, and a birth certificate.  Moreover, she has 
added outpatient treatment records of the Womack laboratory 
and the Primus Clinic in Fayetteville, North Carolina, from 
between March 1996 and August 1996.  Finally, there is a 
transcript of the veteran's videoconference in March 2000.

The only new evidence associated with the claims file since 
the January 1994 decision that medically addresses the issue 
of the residuals of a head injury is the July 1997 VA 
examination report.  However, that report does not constitute 
new and material evidence under the applicable VA 
regulations.  See Hodge v. West, 155 F.3d 1356, 1359 (Fed. 
Cir. 1998).  The report reflects that the veteran stated she 
had neck and upper back pain since an accident while 
performing a repelling training exercise in 1989.  
Objectively, the examiner reported that palpation of the neck 
revealed tenderness in the paravertebral muscle area from C4 
to C7.  He diagnosed cervical spine pain with history of a 
head injury.  However, the examiner did not indicate that the 
diagnosis had any etiological relationship to her period of 
active service.  In this regard, although the examiner 
included the phrase "history of a head injury" in the 
diagnosis, it does not appear that the examiner reviewed the 
veteran's claims folder and appears to be based on the 
history provided by the veteran.  More importantly, the 
United States Court of Appeals for Veterans Claims (Court) 
has ruled that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  

The Board notes that this examination report is new in that 
it was not part of the record at the time of the January 1994 
rating decision and is not cumulative of other evidence 
previously considered.  However, the report does not 
constitute a nexus opinion that etiologically relates an 
actual disability to the veteran's period of active service.  
As noted above, there is no currently diagnosed disability 
related to head trauma in service for which VA may grant 
service connection.  Thus, the Board must find that the 
report does not bear directly and substantially upon the 
specific matter under consideration.  Moreover, it is not so 
significant that it must be considered to fairly decide the 
merits of her claim.  See Hodge, supra.  Having not submitted 
new and material evidence relating to her claim of 
entitlement to service connection for residuals of a head 
injury, the requirements to reopen the claim have not been 
met and the Board must deny the claim.

A low back disorder

As noted above, the RO initially denied service connection 
for the residuals of a head injury as well as a low back 
disorder in a January 1994 rating decision.  The veteran was 
provided with notice of this denial and with information 
concerning her appellate rights by VA letter dated in 
February 1994.  In November 1994, the RO received 
correspondence from the veteran in which she reported that 
she had been living in Germany for the previous two years 
with her active duty husband.  Therefore, she explained, she 
did not receive notice of the scheduled VA examination and 
was unable to report for such.  She also indicated that she 
had problems with her back in service, at the time of 
separation, and continued to have back problems.  She 
indicated that she did not recall noting any head injury on 
out-processing, but did have a history of back problems that 
she related to her military service.  She concluded by saying 
that she would remain in Germany until November 1995, and 
that she "hope[d] to hear from you soon because I intend to 
follow up on this action."  

The Board finds that this statement of the veteran is 
sufficient to satisfy the requirements of a timely notice of 
disagreement (NOD) with the January 1994 rating decision on 
the issue of service connection for a low back disability.  
According to 38 C.F.R. § 20.201 (1999), a written 
communication from a claimant expressing dissatisfaction with 
an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute an NOD.  If the agency of original jurisdiction 
gave notice of adjudicative determinations on several issues 
at the same time, the specific determinations with which the 
claimant disagrees must be identified.  38 C.F.R. § 20.201.  
The record does not, however, reflect that she was issued a 
statement of the case at that time on this issue.  However, 
the Board notes that although the recent statement of the 
case and supplemental statement of the case frames the issue 
as whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back disorder, the January 1998 statement of the case 
contains the pertinent laws and regulations governing service 
connection, and the March 1999 supplemental statement of the 
case discussion notes that the claim is not well-grounded 
since the evidence of record regarding low back pain fails to 
show a disability for which compensation may be established.  
The Board notes further, that the veteran has been afforded 
the opportunity to submit additional evidence, including 
testimony, on the underlying issue of service connection in 
this case.  As such, the Board finds that the veteran will 
not be prejudiced by the Board's decision in the case for the 
reasons set forth below.  See Bernard v. Brown, 4 Vet. App. 
386 (1993).

Before the Board can consider the merits of the veteran's 
service connection claim, the preliminary issue before the 
Board is whether the veteran has submitted a well-grounded 
claim for service connection for a low back disorder.  A 
veteran who submits a claim for benefits to the VA shall have 
the burden of offering sufficient evidence to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467-68 (Fed. Cir. 1997).

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
medical evidence of a current disability.  Second, the 
veteran must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the veteran must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), cert. denied sub nom.  Epps v. West, 
118 S.Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by: (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  Symptoms, not treatment, are the essence of evidence 
of continuity of symptomatology.  Id. at 496.  Moreover, a 
condition "noted during service" does not require any type of 
special or written documentation, such as being recorded in 
an examination report, either contemporaneous to service or 
otherwise, for purposes of showing that the condition was 
observed during service or during the presumption period.  
Id. at 496-97.  However, medical evidence noting the specific 
symptomatology is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one for which a lay person's observation is competent.  Id. 
at 49.

The nexus requirement may be satisfied by evidence showing 
that a chronic disease subject to presumptive service 
connection was manifested to a compensable degree within the 
prescribed period.  See Traut v. Brown, 6 Vet. App. 495, 497 
(1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  Where 
the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  Epps v. Gober, 126 F.3d at 1468.  Furthermore, in 
determining whether a claim is well grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).

Service medical records reflect several complaints and 
treatment related to low back pain in service beginning in 
1989.  The veteran received periodic treatment for these 
complaints through 1992 and these records indicate diagnoses 
of back pain associated with menses, muscle strain, trapezius 
strain, back pain associated with pregnancy, mechanical low 
back pain, and scoliosis with lumbar back pain.  On 
separation physical examination, she reported that she had a 
history of a back injury during obstacle course training and 
indicated that she had hit her head and back repelling; 
however, separation physical examination was negative for any 
back disability.

In July 1993, the veteran reported a two-week history of 
sharp, stabbing back pain.  She indicated that she had had no 
injuries and gave a history of musculoskeletal strain.  The 
diagnosis following examination was musculoskeletal strain.  
In October and November 1994, the veteran was seen with 
complaints of intermittent back pain over the years.  
Examination in November 1994 revealed moderate tenderness on 
pressure over the lower back.  The diagnosis in October and 
November was low back pain.  

The veteran reported at a July 1997 VA examination in 
Fayetteville, North Carolina, that she had injured her middle 
and lower back in service in 1989 when moving heavy material.  
She complained of current constant pain in the entire spine.  
X-rays of the cervical, thoracic and lumbosacral spine were 
reported to be normal.  The examiner diagnosed upper and 
lower back pain with history of lifting causing pain with 
some limitation of straight leg raising and forward flexion.  
The examiner did not offer a statement as to whether there 
was an etiological relationship between the veteran's period 
of active service and the diagnosis.

The veteran underwent a VA examination in September 1998 
during which the veteran stated she had a long history of 
back pain unrelated to any defined trauma.  An X-ray of the 
lumbar spine showed no bony abnormalities.  The examiner 
diagnosed musculoskeletal low back pain, with no neurologic 
or radiologic abnormalities.  The examiner stated that he had 
examined the claims file and he noted that she had previously 
stated that she had only struck her head during the repelling 
accident, not both her head and back.  The examiner also 
noted that in July 1997 she had indicated that she had hurt 
her back while lifting, rather than performing a repelling 
maneuver.  He also noted that her service medical records 
documented some complaints of back pain prior to the 
repelling incident in 1989.  The examiner indicated that it 
was apparent from reviewing the veteran's claims folder that 
she had a long history of multiple episodes of low back pain 
and at no time were there any positive neurological finding 
on physical examinations.  He stated that there was no clear 
etiology of the onset of the veteran's low back pain and he 
did not believe that it was related to a repelling maneuver 
accident.  He also noted that at the present time, the 
veteran showed no radiographic or physical examination 
abnormalities.  

The same VA examiner attached an addendum in November 1998 to 
the September 1998 report.  He stated that it was as likely 
as not that the veteran's low back condition was related to 
service.  There was no traumatic event that clearly led to 
the onset of her low back pain, although she intermittently 
complained of low back pain during her service.  Rather, the 
examiner's opinion was "[the veteran's] low back pain is 
probably more likely due to her obesity and poor physical 
condition overall."  The examiner also reported that the 
veteran did not have a lumbosacral strain disability in that 
there was no physical disability present on physical 
examination.  Instead, the veteran had very mildly restricted 
range of motion of her lumbar spine, not consistent with a 
medical disability.  

The examination report was returned to the examiner again for 
further clarification and another addendum was attached to 
the report in December 1998.  The VA examiner indicated that 
the veteran's diagnosis was musculoskeletal low back pain and 
not musculoskeletal strain as there was no clear, defined 
injury which began the chronic process which could be 
attributed to a musculoskeletal strain.  Thus, the veteran's 
diagnosis was chronic low back pain with no neurological or 
radiologic abnormalities.  The examiner reiterated that it 
was as likely as not that the veteran's low back condition 
was related to service.  This belief was based on several 
complaints of back pain during her military service.  The 
examiner reported that the veteran's low back pain was not 
related to her repelling maneuver accident.

The same VA examiner again stated in a February 1999 addendum 
that the veteran's low back pain was not related to her 
repelling maneuver accident and was unlikely to have 
presented during the veteran's military career.  

The veteran testified at her March 2000 videoconference that 
she was a material storage handling specialist, but that she 
never worked in a warehouse.  Instead, she spent most of her 
time working at the bunkers and in the motor pool.  She said 
that she was treated for a constant low grade back pain in 
Germany with Ibuprofen, Naprosyn, and another prescription 
drug.  She said that she had never had an MRI, CAT scan, or 
X-ray for her back.  However, a September 1998 VA examination 
report reflects that an X-ray was taken of her back that 
showed no bony abnormalities.  The veteran also stated that 
she had a private chiropractor for about four months sometime 
in 1995 or 1996, but she could not remember the exact dates 
or the name of the chiropractor.  She also testified that she 
has been receiving continual treatment for her back since 
1997 at Fort Knox, Kentucky.

The addenda to the September 1998 examination report show 
that the VA examiner believed that he veteran had low back 
pain, rather than a lumbosacral strain and that this pain was 
not etiologically related to the in-service repelling 
accident as claimed by the veteran.  He also indicated that 
the veteran did not presently have an actual medical/physical 
disability of the low back to account for her back pain, and 
at least in November 1998 appeared to think that the 
veteran's low back pain was probably more likely due to her 
obesity and poor physical condition overall.  Thus, although 
he indicated on two occasions that it was at least as likely 
as not that her current low back pain was related to service, 
he noted no current findings consistent with a medical 
disability and he indicated that the only appropriate 
diagnosis was low back pain.  As noted above, however, the 
Court has held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for VA compensation 
purposes.  See Sanchez-Benitez v. West, supra.  This appears 
to be the VA examiner's conclusion that there is no diagnosed 
or identifiable malady or condition underlying the veteran's 
low back pain although he opined that it was as likely as not 
that the low back pain she complains of now was related to 
the complaints of pain in service.  However, he was clear 
that he was unable to find a current actual physical 
disability to account for her low back pain.  The requirement 
of a current disability is a necessary component to 
establishing a well-grounded claim.

The Board notes that the veteran has reported that she has 
had continuous treatment for low back pain from service 
through the present time.  Although she was unable to recall 
all of the specifics of her treatment over the years, in July 
1997, she reported that she had been seen for back pain in 
Germany between 1993 and 1995; at Bragg Family Practice 
Clinic from 1995 at least through 1997 and at Shultz 
Chiropractic from 1997 to the present.  At that time of the 
hearing, she indicated that she had been receiving treatment 
for her back at Fort Knox since August 1997.  When queried as 
to the current diagnosis of her low back complaints, she 
indicated that she had been told that she had musculoskeletal 
pain in her lower back.  Although clearly not a health care 
professional, the veteran was unable to relate that she had 
any other current diagnosed disability.  Thus, although the 
record on appeal does not appear to contain all of the 
veteran's post-service records, she has not indicated either 
that such records include a diagnosis other than low back 
pain or that any physician had related her continuous 
complaints of low back pain since service to an actual 
current disability.  See Savage, supra.  The veteran is, 
however, informed that she may submit such records in a 
request to the RO to reopen her claim if such records provide 
the elements which are presently deficient in this case. 

Therefore, the Board concludes that this claim is not well 
grounded.  The only evidence indicating that the veteran has 
a current low back disorder which is related to her military 
service consists of her current statements.  However, she 
cannot meet hers initial burden under 38 U.S.C.A. § 5107(a) 
by simply presenting her own opinion.  She does not have the 
medical expertise to render a probative opinion as to a 
diagnosis or as to medical causation.  See Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Until the veteran establishes a well-grounded claim, VA has 
no duty to assist her in developing facts pertinent to the 
claim, including providing her with further medical 
examination at VA expense.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.326(a) (1999) (VA examination will be 
authorized where there is a well-grounded claim for 
compensation); see Morton v. West, 12 Vet. App. 477 (1999) 
(VA cannot assist a claimant in developing a claim that is 
not well grounded).

When a claimant refers to a specific source of evidence that 
could make her claim plausible, VA has a duty to inform him 
or her of the necessity to submit that evidence to complete 
her application for benefits.  See Epps v. Brown, 9 Vet. App. 
341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  VA has no outstanding duty in this case to 
inform the veteran of the necessity to submit certain 
evidence to complete her application for VA benefits since 
she has not indicated that she has a current diagnosis of 
anything other than low back pain.  See 38 U.S.C.A. § 5103(a) 
(West 1991).  The veteran has not alleged that any medical 
records exist that would contain medical opinions associating 
her complaints of low back pain to an actual underlying 
disability related to her military service.  She may submit 
such records documenting an actual low back disability to the 
RO at any time in support of a claim for benefits. 


ORDER

New and material evidence not having been presented to reopen 
the claim of entitlement to service connection for the 
residuals of a head injury, the claim is denied.

The claim of entitlement to service connection for a low back 
disorder is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

